DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on October 6, 2021. Claims 1-2 and 22 are amended; claim 21 is canceled.
The applicant contends:
(1) The application of 112(f) is inappropriate, as one of ordinary skill would interpret terms like “film-forming,” “measurement inspection,” “cleaning,” and “liquid dispensing” as structural modifiers (p. 8).
(2) Independent claims 1 and 19 now specify a “measurement inspection system disposed within each vacuum chamber” of the transfer system. Cox, however, only discloses a single transfer chamber, and Gomi does not teach a measurement inspection system. Thus, the prior art fails to fully address the new material. 
In response,
(1) The examiner notes that these terms denote functions, not structures. As such, their inclusion is probative of 112(f) status.  
(2) The examiner observes that Cox contemplates a number of embodiments. In some, substrate analysis is performed only at the conclusion of processing [0047]. In such cases, there exists only weak motivation for plural inspection systems. However, Cox also describes an embodiment where analysis is performed “between at least one of the other processing steps in the processing sequence” [0048]. The reference further discusses integrating the inspection sensors “in any available position in a cluster tool,” including at each processing chamber site [0069], as well as executing metrology steps after each individual process [0111]. These techniques permit the “rapid analysis…of a…substrate to allow the system controller to make adjustments to one or more process variables within one or more of the process steps…to improve the achieved process results.”
Collectively, the examiner understands these deliverances as establishing warrant for disposing a sensor adjacent to each processing site. Applying this precept to Gomi necessarily demands that a sensor be placed within each transfer chamber given its direct coupling to at least one process chamber. In this way, the teachings of Gomi and Cox render obvious the new material. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The “substrate transfer mechanism” of claims 1-2 and 22;
The “measurement inspection system” of claims 1, 8, and 22;
The “film-forming module” of claims 1 and 22;
The “etch modules” of claims 1, 15-17, and 22;
The “cleaning modules” of claims 1 and 18-20;
The “control system” of claims 3-8;
The “liquid dispensing system” of claims 10 and 16;
The “liquid vapor system” of claim 18;
The “cryogenic cooling system” of claim 20;
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The substrate transfer mechanism (1014) will be interpreted as a robot in accordance with paragraph [0141].
The measurement inspection system (1050) will be interpreted as a sensor in accordance with paragraph [0134].
The film-forming module (1030), etch module (1032), and cleaning module (1034) will each be interpreted as a chamber in accordance with paragraph [0087].
The control system (1040) will be interpreted as a controller in accordance with paragraph [0124].
The liquid dispensing system (1074) is not defined by the specification, thereby prompting 112 rejections.
The liquid vapor system will be interpreted as a bubbler in accordance with claim 19.
The cryogenic cooling system (1092) is not defined by the specification, thereby prompting 112 rejections.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):


Claims 10 and 16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. These claims recite the feature of a “liquid dispensing system,” which is being interpreted under 112(f). However, the specification does not specify the structure that executes the function of “liquid dispensing.” Without the disclosure of any structure, materials, or acts for performing the functions, one cannot conclude the inventor was in possession of the claimed invention.
Claim 20 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. This claim recites the feature of a “cryogenic cooling system,” which is being interpreted under 112(f). However, the specification does not specify the structure that executes the function of “cryogenic cooling.” Without the disclosure of any structure, materials, or acts for performing the functions, one cannot conclude the inventor was in possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. These claims recite the feature of a “liquid dispensing system,” which is being interpreted under 112(f). However, the written description fails to disclose the corresponding structure, materials, or acts for performing the function of “liquid dispensing.” As such, the concrete structure corresponding to this term is indeterminate, thereby rendering the claim indefinite. To advance prosecution, the examiner will accept the prior art disclosure of a mechanism capable of dispensing liquid as satisfying the threshold for rejection.
Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim recites the feature of a “cryogenic cooling system,” which is being interpreted under 112(f). However, the written description fails to disclose the corresponding structure, materials, or acts for performing the function of “cryogenic cooling.” As such, the concrete structure 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 6-9, 11, 13-17, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al., US 2007/0196011, in view of Gomi et al., US 2015/0235815.
Claims 1, 9, 14, 24: Cox discloses a processing system, comprising (Fig. 15):
A distributed transfer system, including:
An internal vacuum chamber (110);
A robot (113), i.e., the “substrate transfer mechanism,” disposed within the internal vacuum chamber [0041];
A plurality of processing module ports, i.e., slit valves, disposed along the transfer system [0036];
A plurality of sensors (211), i.e., “measurement inspection systems,” within the transfer system [0044];
A film-forming module coupled to a processing module port [0038-39];
An etch module coupled to a module port;
A cleaning module couples to a module port.
Regarding the six processing chambers (201-204, 350, 360) situated about the transfer chamber, Cox attests that any one of them can be directed to film-forming, etching, or cleaning [0038, 0099]. Although the reference does not explicitly establish the precise permutation recited by claim 1, it is the position of the Office that one of ordinary skill would have conceived of a configuration comprising film-forming, etch, and cleaning modules, as choosing from a finite number of predictable solutions remains within the sphere of ordinary skill. 
Cox’s system, however, is configured as a cluster tool. Gomi, though, structures a processing system as an in-line layout, whereby a series of internal vacuum chambers (TM) are coupled via pass-through ports (30b) (Fig. 1). Each chamber also includes a transfer mechanism (3) (Fig. 3). It is the position of the Office that in-line and cluster layouts are equivalent for 
Cox also contemplates embodiments in which inspection units are disposed “in any available position in a cluster tool,” including at each processing chamber site [0069]. Metrology steps may even be executed after each individual process [0111]. The examiner understands these deliverances as establishing warrant for disposing a sensor adjacent to each processing site. Applying this precept to Gomi necessarily demands that a sensor be placed within each transfer chamber given its direct coupling to at least one process chamber. It would have been obvious to provide dedicated sensors adjacent to each processing site to achieve the predictable result of responsively measuring process status.  
Claims 3, 6-8: Cox provides a system controller (102), i.e., the “control system,” whereby an operator can manipulate the controller to achieve each of the claimed functions – it has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959)).
Claim 11: Cox contemplates the use of plasma [0038]. 
Claim 13: Cox executes physical vapor deposition, whereby one of ordinary skill would understand the convention of availing sputtering targets in such a context [0038]. 
Claim 15: Cox uses plasma to execute an etching process [0076].
Claim 16: Cox dispenses liquid, like water, to the module to facilitate cooling [0078].
Claim 17: Cox executes dry-etching coupled to gas sources (1160) ([0076]; Fig. 12).
Claim 22: The rejection of claim 1, above, substantially addresses these limitations. In addition, Cox provides a batch processing module (106) capable of treating plural substrates (Fig. 19; [0126]). Any other chamber in the system can be taken as the “staging chamber.”
Claim 23: Cox provides two load locks (106A, 106B) (Fig. 15). The other load lock can be used for storage.
Claims 10, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Gomi, and in further view of Verhaverbeke et al., US 2003/0045098.
Cox is silent regarding the feature of a bubbler, yet Verhaverbeke teaches an analogous wet clean chamber that is coupled to a bubbler to facilitate the supply of a processing fluid, thereby demonstrating that this supply technique is known in the art [0100]. It would have been obvious to integrate a bubbler within Cox’s system to yield the predictable result of processing fluid supply.
20 is rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Gomi, and in further view of Butterbaugh, US 2018/0214915.
Cox does not contemplate a cooling system that is cryogenic in nature, but Butterbaugh attests that a cryogenic system is effective for the purpose of temperature regulating within a processing system [0020]. It would have been obvious to integrate a cryogenic coolant within Cox’s processing chamber to achieve the predictable result of cooling.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716

	/KARLA A MOORE/      Primary Examiner, Art Unit 1716